    3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20   Page 1 of 20




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

   Chimaroke Victor Eleazu,                )     C/A No.: 3:20-2576-JMC-SVH
                                           )
                      Plaintiff,           )
                                           )
          vs.                              )          REPORT AND
                                           )      RECOMMENDATION AND
   Director US Army Network                )            ORDER
   Enterprise Center, Natick,              )
                                           )
                      Defendant.           )
                                           )

      Chimaroke Victor Eleazu (“Plaintiff”), proceeding pro se, filed this

complaint against the Director of the United States Army Network Enterprise

Center located in Natick, Massachusetts (“Defendant”), alleging a hostile work

environment, harassment, and wrongful termination of his employment.

Plaintiff’s claims are brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), the Americans with Disabilities

Act of 1990, as amended, 42 U.S.C. § 12101 et seq. (“ADA”), the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”),

and 42 U.S.C. § 1981. [ECF No. 1 at 3].

      This matter comes before the court on Defendant’s motion to dismiss

brought pursuant to Fed. R. Civ. P. 12(b)(3) and 12(b)(6). [ECF No. 12].

Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the court

advised Plaintiff of the motion to dismiss procedures and the possible
     3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20    Page 2 of 20




consequences if he failed to respond adequately to Defendant’s motion. [ECF

No. 14]. Defendant’s motion having been fully briefed [see ECF Nos. 16, 18],

this matter is ripe for disposition. Also before the court is Plaintiff’s motion for

issuance of subpoena [ECF No. 17] and Defendant’s motion to stay discovery

pending resolution of the motion to dismiss. [ECF No. 19].

      Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B), and Local Civ.

Rule 73.02(B)(2)(e) (D.S.C.), this matter has been assigned to the undersigned

for all pretrial proceedings. Having carefully considered the parties’

submissions and the record in this case, the undersigned grants Defendant’s

motion to stay, holds Plaintiff’s motion for issuance of subpoenas in abeyance

until the district judge rules on this report and recommendation, and

recommends the district judge grant Defendant’s motion to dismiss.

I.    Factual and Procedural Background

      Plaintiff alleges that all the events that led to his claims occurred in

Essex County, Massachusetts. [ECF No. 1 at 2]. Plaintiff alleges prior to

October 7, 2014, he had a “perfect work relationship” at his workplace and had

“no complaint.” Id. Thereafter, “[t]he harassment started and continued after

[a] co-worker went on a loud rant in the office about a murder case in Danvers,

Ma,” and this harassment continued until July 22, 2015, when Defendant

terminated Plaintiff’s employment. Id.


                                         2
    3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20   Page 3 of 20




      Plaintiff alleges the complained-of harassment included:

      stereotype jokes, ridicule, put-downs, interference with work
      performance, name calling, verbal and nonverbal abusive
      behaviors, fears and concerns resulting from death threatening
      statement from co-workers directed at me remained unresolved
      after promises from management to resolve it.

Id. at 3. He alleges he was “unable to secure any kind of grantee of my personal

safety at work or any assurance from management that the continue

harassment would stop.” Id.

      Plaintiff contacted an Equal Employment Opportunity (“EEO”) official

concerning his claims on October 29, 2014. [ECF No. 12-3 at 3; see also ECF

No. 16 at 20–21]. 1 He received notice on December 5, 2014, following “the

absence of [his] response to fact-finding questions” and “extensions request



1 Courts generally do not consider matters outside the pleadings when ruling
on a motion to dismiss. Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367
F.3d 212, 234 (4th Cir. 2004). However, a court may consider documents
outside the pleadings without converting a motion to dismiss into one for
summary judgment if those documents are “integral to and explicitly relied on
in the complaint” and their authenticity is unchallenged. Copeland v. Bieber,
789 F.3d 484, 490 (4th Cir. 2015). “In the employment context, a court may
consider an EEOC charge and other EEOC documentation [when considering
a motion to dismiss] because such documents are integral to the complaint as
Plaintiff necessarily relies on these documents to satisfy the time limit
requirements of the statutory scheme.” Pierce v. Office Depot, Inc., C/A No.
0:13-3601-MGL, 2014 WL 6473630, at *5 (D.S.C. Nov. 18, 2014) (citing
Williams v. 1199 Seiu United Healthcare Workers East, C/A No. 12–72, 2012
WL 2923164 at * 1 n. 1 (D. Md. July 17, 2012)); see also Adams v. 3D Sys., Inc.,
C/A No. 019-00663-JMC-KDW, 2019 WL 8754875, at *2 (D.S.C. Nov. 26, 2019),
report and recommendation adopted, C/A No. 0:19-00663-JMC, 2020 WL
1527056 (D.S.C. Mar. 31, 2020) (same).
                                        3
      3:20-cv-02576-JMC   Date Filed 11/23/20   Entry Number 20   Page 4 of 20




form,” informing him of his right to file a formal complaint of discrimination

within 15 calendar days of receipt of the notice. [ECF No. 12-2 at 1, 5].

       Plaintiff seeks “monetary relief to cover” losses occurring during the year

at issue, including “pain and suffering” and “lost wages (employment), ability

to care for my family including paying my monthly mortgage, credit cards and

other bills, bad credit reporting, cost of legal representation, borrowed money

from parents, inconvenience, loss of enjoyment of life, used most of my personal

retirement accounts.” [ECF No. 1 at 3–4].

II.    Discussion

       A.    Standard on Motion to Dismiss

       Under Rule 12(b)(3), a defendant may move to dismiss an action as

brought in an improper venue. A plaintiff need “make only a prima facie

showing of proper venue in order to survive a motion to dismiss.” Aggarao v.

MOL Ship Mgmt. Co., 675 F.3d 355, 365–66 (4th Cir. 2012) (citation omitted).

In determining whether a plaintiff has met this standard, “the court is

permitted to consider evidence outside the pleadings.” Id. (citing Sucampo

Pharms., Inc. v. Astellas Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006)). The

court should “view the facts in the light most favorable to the plaintiff.” Id. at

366 (citing Glob. Seafood Inc. v. Bantry Bay Mussels, Ltd., 659 F.3d 221, 224

(2d Cir. 2011)).


                                         4
    3:20-cv-02576-JMC      Date Filed 11/23/20   Entry Number 20    Page 5 of 20




      A motion to dismiss under Rule 12(b)(6) examines the legal sufficiency

of the facts alleged on the face of the plaintiff’s complaint. Edwards v. City of

Goldsboro, 178 F.3d 231, 243–44 (4th Cir. 1999). To survive a Rule 12(b)(6)

motion, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007) ). The court is “not required to accept as true the legal conclusions set

forth in a plaintiff’s complaint.” Edwards, 178 F.3d at 244. Indeed, “[t]he

presence of a few conclusory legal terms does not insulate a complaint from

dismissal under Rule 12(b)(6) when the facts alleged in the complaint cannot

support the legal conclusion.” Young v. City of Mount Ranier, 238 F.3d 567,

577 (4th Cir. 2001).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). When a federal court is evaluating a pro se

complaint, the plaintiff’s allegations are assumed to be true. Fine v. City of

N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the


                                          5
    3:20-cv-02576-JMC     Date Filed 11/23/20   Entry Number 20   Page 6 of 20




pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. Nevertheless, the requirement of liberal construction does not mean that

the court can ignore a clear failure in the pleading to allege facts which set

forth a claim currently cognizable in a federal district court. Weller v. Dep’t of

Soc. Servs., 901 F.2d 387, 390–91 (4th Cir. 1990).

      B.     Analysis

      As a preliminary matter, the undersigned addresses the claims at issue.

Plaintiff purports to bring this action pursuant to Title VII, the ADA, the

ADEA, and 42 U.S.C. § 1981. [ECF No. 1 at 3]. In response to Defendant’s

motion to dismiss, [see ECF No. 16 at 1–2, 5], Plaintiff appears to abandon any

claims brought pursuant to the ADA and the ADEA. See Coker v. International

Paper Co., C/A No. 08-1865, 2010 WL 1072643, at * 2 (D.S.C. Mar. 18, 2010)

(noting that plaintiff can abandon claims by failing to address them in response

to a dispositive motion). 2




2In his response, Plaintiff states he is asserting claims pursuant to 42 U.S.C.
§ 1983 and additionally references Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971), although it is unclear if
he seeks to bring claims pursuant to the latter. To the extent Plaintiff seeks to
bring these claims, he cannot amend his pleadings in a response to Defendant’s
motion to dismiss. See Sadler v. Pella Corp., 146 F. Supp. 3d 734, 759 n. 13
(D.S.C. 2015) (“[I]t is axiomatic that the complaint may not be amended by the
briefs in opposition to a motion to dismiss.”) (citations omitted); see also, e.g.,
Tun-Cos v. Perrotte, 922 F.3d 514, 520 (4th Cir. 2019) (“§ 1983 does not provide
a cause of action against federal officials”) (emphasis in original).
                                         6
    3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20   Page 7 of 20




      First, Plaintiff cannot bring a claim pursuant to § 1981 in this instance.

See Middlebrooks v. Leavitt, 525 F.3d 341, 349 (4th Cir. 2008) (“[Section 1981]

does not, however, provide a remedy against federal officials”)). 3 Second, the

Rehabilitation Act, 29 U.S.C. § 701 et seq. (“Rehabilitation Act”), rather than

the ADA, is the statute upon which a federal employee can raise a disability

discrimination claim. See Hatcher v. Wilkie, C/A No. 3:17-2535-JMC-PJG,

2019 WL 2090810, at *5 (D.S.C. Feb. 27, 2019) (collecting cases).

      Out of an abundance of caution, the undersigned will address Plaintiff’s

claims as having been brought pursuant to Title VII, the Rehabilitation Act,

and the ADEA.

            1.    Proper Venue

      Defendant argues venue is appropriate in Massachusetts, not South

Carolina.4 Venue for a Title VII claim is governed by a specific statutory



3 The court may take judicial notice of the fact that Plaintiff, Defendant, and
the Secretary of the Army, the proper defendant as argued by Defendant and
as discussed more below, are federal employees. See, e.g., Hooranian v.
Anderson, C/A No. 10-6286-VBF MAN, 2011 WL 717158, at *3 (C.D. Cal. Feb.
4, 2011), report and recommendation adopted sub nom. Haroonian v.
Anderson, C/A No. 10-6286-VBF MAN, 2011 WL 717651 (C.D. Cal. Feb. 21,
2011) (“Pursuant to Rule 201 of the Federal Rules of Evidence, the Court takes
judicial notice of the fact that . . . both men are federal employees.”).
4 Plaintiff invokes Fed. R. Civ. P. 12(g), [ECF No. 16 at 18], which provides

generally that a party must make all its Rule 12 motions at once. See Fed. R.
Civ. P. 12(g). Plaintiff fails to argue, and the court cannot discern, however,
how Defendant’s instant motion, his first substantive filing before the court, is
inconsistent with this rule.
                                        7
    3:20-cv-02576-JMC     Date Filed 11/23/20   Entry Number 20   Page 8 of 20




provision under which venue is proper in any of three judicial districts where:

(1) “the unlawful employment practice is alleged to have been committed,” (2)

“the employment records relevant to such a practice are maintained and

administered,” or (3) “the aggrieved person would have worked but for the

alleged unlawful employment practice.” 42 U.S.C. § 2000e-5(f)(3). When a

defendant cannot be brought to court under any of these three situations, the

proper venue is the location of the defendant’s principal office. Id. “[T]he Title

VII venue provision also applies to actions brought under the Rehabilitation

Act.” Archuleta v. Sullivan, No. 9102029, 1991 WL 179071, at *3 n.3 (4th Cir.

Sept. 13, 1991) (citing 29 U.S.C. § 794a(a)(1)).

      The complaint establishes Massachusetts is the appropriate venue for

Plaintiff’s Title VII and Rehabilitation Act claims. Considering the first prong

of the test set forth in Title VII, Plaintiff pleads that the allegedly unlawful

employment practices took place in Middlesex County, Massachusetts. [ECF

No. 1 at 2]. Plaintiff’s allegations do not address either the second or third

prongs, although he appears to indicate that he would have continued to be

employed at the Natick, Massachusetts, location but for the discrimination and

harassment. 5



5As stated above, when a defendant cannot be brought to court under any of
the three prongs set forth in Title VII, the proper venue is the location of the
defendant’s principal office. 42 U.S.C. § 2000e-5(f)(3). Here, because venue is
                                         8
    3:20-cv-02576-JMC     Date Filed 11/23/20   Entry Number 20   Page 9 of 20




      Plaintiff pleads he currently resides in the District of South Carolina and

appears to argue venue is proper here for this reason. [ECF No. 1 at 1, ECF

No. 16 at 18]. However, Plaintiff’s residence is not a basis for venue under Title

VII’s specific venue provision or under the Rehabilitation Act. Benton v.

England, 222 F. Supp.2d 728, 731 (D. Md. 2002) (holding “plaintiff’s place of

residence is not one of the three options for venue provided for by 42 U.S.C. §

2000e-5(f)(3)”). Plaintiff’s pleading does not demonstrate venue is proper in the

District of South Carolina on any of the first three prongs of the test set forth

at 42 U.S.C. § 2000e-5(f)(3). By the terms of his own pleading, the District of

Massachusetts is the proper venue under Title VII and the Rehabilitation Act.

      Next, Plaintiff’s claims under the ADEA are governed by the general

venue provision of 28 U.S.C. § 1391(e). See e.g., Rebar v. Marsh, 959 F.2d 216,

219 (11th Cir. 1992). Under Section 1391(e)(1), “[a] civil action in which a

defendant is . . . an agency of the United States . . . may, except as otherwise

provided by law, be brought in any judicial district in which (A) a defendant in

the action resides, (B) a substantial part of the events or omissions giving rise

to the claim occurred, or a substantial part of the property that is the subject



proper in the District of Massachusetts under one or more of the first three
prongs, the court need not consider the location of Defendant’s principal office.
Additionally, even if the court did consider this location, the complaint fails to
allege that Defendant’s principal office is located in the District of South
Carolina.
                                         9
    3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20   Page 10 of 20




of the action is situated, or (C) the plaintiff resides if no real property is

involved in the action.” Thus, Plaintiff could bring an ADEA claim in the

District of South Carolina based upon his alleged residence in South Carolina.

      Because venue is proper as to Plaintiff’s ADEA claim, but not his Title

VII and Rehabilitation Act claims, the issue of pendent venue arises. As stated

by this court:

      Although courts have traditionally held that venue must be
      appropriate for each claim, a court may, in its discretion, hear
      claims as to which venue is lacking if those claims arise out of the
      same common nucleus of operative fact as other claims to which
      venue is proper . . . . This doctrine has been applied to assert venue
      over pendent state law claims or another federal claim after venue
      has been established as to the principal federal law claim, so long
      as all of the claims arise from the same nucleus of operative fact.

See, e.g., Flexible Techs., Inc. v. SharkNinja Operating LLC, C/A No. 8:17-

00117-DCC, 2018 WL 1175043, at *7 (D.S.C. Feb. 14, 2018) (emphasis added),

report and recommendation adopted, C/A No. 8:17-00117-DCC, 2018 WL

1158425 (D.S.C. Mar. 5, 2018).

      It does not appear the Fourth Circuit has addressed the issue of the

application of pendent venue of another federal claim, and the few courts in

this district that have addressed this issue have recognized that “courts in

other circuits have generally taken one of two approaches.” Lengacher v. Reno,

75 F. Supp. 2d 515, 518–19 (E.D. Va. 1999). “First, some courts have held that

when one claim is subject to a specific venue provision, and the other is not,
                                        10
    3:20-cv-02576-JMC    Date Filed 11/23/20    Entry Number 20   Page 11 of 20




the more specific venue provision controls.” Id. at 519 (citing Trujillo v. Total

Bus. Sys., Inc., 704 F. Supp. 1031, 1032 (D. Colo. 1989)); see also Dehaemers v.

Wynne, 522 F. Supp. 2d 240, 249 (D.D.C. 2007). “Other courts . . . determine

which of the two or more claims in the complaint is the ‘primary’ claim, and

apply the venue statute applicable to that claim to all the claims.” Id. (citing

Hayes v. RCA Serv. Co., 546 F. Supp. 661, 664 (D.D.C. 1982)); see also Cold

Spring Lab. v. Ropes & Gray LLP, 762 F. Supp. 2d 543, 552 (E.D.N.Y. 2011);

Charles Alan Wright et al., Venue Issues Raised by Assertion of Multiple

Claims, Including Exercise of “Pendent Venue,” 14D Fed. Prac. & Proc. Juris.

§ 3808 (4th ed. 2017) (recognizing these two approaches and noting “courts

have also shown concern about overriding the special venue provisions that

apply to Title VII discrimination actions.”).

      Here, under either approach, the exercise of pendent venue in the

District of South Carolina is not appropriate. Under the first approach,

pendent venue is not appropriate because Title VII and the Rehabilitation Act’s

venue provision is the more specific, and under this provision, venue is proper

only in Massachusetts. Pendent venue is also inappropriate under the second

approach because Plaintiff’s Title VII claim is his primary claim, based both

on his complaint and response to Defendant’s motion to dismiss, particularly




                                        11
    3:20-cv-02576-JMC     Date Filed 11/23/20   Entry Number 20   Page 12 of 20




in that he appears to have abandoned his claim brought pursuant to the ADEA.

[See ECF Nos. 1, 16].

      Accordingly, the undersigned recommends the district judge decline to

exercise pendent venue jurisdiction over Plaintiff’s Title VII and Rehabilitation

Act claims. Additionally, because of the other deficiencies in the complaint, as

discussed below, the undersigned further recommends transfer to a proper

venue would not be “in the interest of justice” and Plaintiff’s case should be

dismissed in its entirety. 6

             2.    Failure to Exhaust Administrative Remedies

      Prior to filing a lawsuit alleging violations of Title VII, the Rehabilitation

Act (or the ADA), and the ADEA, a plaintiff must first exhaust his

administrative remedies. See Monroe v. Brawo USA, Inc., C/A No. 6:19-2268-

HMH-KFM, 2019 WL 5790826, at *3 (D.S.C. Oct. 9, 2019), report and

recommendation adopted, C/A No. 6:19-2268-HMH-KFM, 2019 WL 5784989

(D.S.C. Nov. 6, 2019) (Title VII); Dawson v. Shinseki, C/A No. 3:11-700-MBS-

SVH, 2012 WL 909757, at *9 (D.S.C. Jan. 13, 2012), report and

recommendation adopted, C/A No. 3:11-700-MBS, 2012 WL 909665 (D.S.C.

Mar. 16, 2012) (Title VII, Rehabilitation Act, and ADEA); Sydnor v. Fairfax



6 28 U.S.C. § 1406 directs courts to dismiss actions filed in the improper venue,
but allows a court to transfer a case to a proper venue “in the interest of
justice.”
                                         12
    3:20-cv-02576-JMC    Date Filed 11/23/20    Entry Number 20   Page 13 of 20




Cty., VA, 681 F.3d 591, 593 (4th Cir. 2012) (ADA); Kramer v. Omnicare ESC,

LLC, 307 F.R.D. 459, 464 (D.S.C. 2015) (Title VII and ADEA). 7

      An employee “must initiate contact with [an EEO] Counselor within 45

days of the date of the matter alleged to be discriminatory or, in the case of

personnel action, within 45 days of the date of the action.” 29 C.F.R. §

1614.105(a)(1). At the conclusion of this pre-complaint process, the employee

receives a notice after which a “complaint must be filed with the agency that

allegedly discriminated against the complainant” within 15 days. 29 C.F.R.

1614.106(a),   (b).   “Only   those   discrimination     claims   stated   in     the

administrative charge, those reasonably related to the original complaint, and

those developed by reasonable investigation of the original complaint may be

maintained in a subsequent [discrimination] lawsuit.” Taylor v. Va. Union

Univ., 193 F.3d 219, 239 (4th Cir. 1999) (citing Evans v. Techs. Applications &

Serv. Co., 80 F.3d 954, 963 (4th Cir. 1996)).

      The Supreme Court recently held Title VII’s administrative exhaustion

requirements are not jurisdictional. Fort Bend Cty. v. Davis, 139 S. Ct. 1843,



7Under the ADEA, a claimant may also proceed directly with a civil suit but
must give “not less than 30 days’ notice of the intent to file such an action” to
the EEO Commission. 29 C.F.R. § 1614.201(a). In addition, this notice must be
given “within 180 days of the occurrence of the alleged unlawful practice.” Id.
Here, this option is not implicated. Plaintiff began the process of pursing
administrative remedies with the EEO. [ECF No. 16 at 20–21; see also ECF
No. 12-3].
                                        13
    3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20   Page 14 of 20




1846 (2019). Therefore, a plaintiff’s failure to exhaust his administrative

remedies before filing suit does not itself prevent the court from hearing the

case. However, exhaustion is a “claim-processing rule,” and it is “‘mandatory’

in the sense that a court must enforce the rule if a party ‘properly raises it.’”

Id. (quoting Eberhart v. United States, 546 U.S. 12, 19 (2005)). Thus, while a

defendant may waive arguments related to administrative exhaustion, if

asserted in a timely fashion, such objections may warrant dismissal under Rule

12(b)(6). See Stewart v. Iancu, 912 F.3d 693, 701–02 (4th Cir. 2019) (holding

that Title VII’s mandatory 180-day waiting period requirement is a mandatory

claim-processing rule and further considering whether dismissal was

appropriate under Rule 12(b)(6) for plaintiff’s alleged failure to adhere to the

rule); Wise v. Piedmont/Am. Airlines, C/A No. 3:20-1030-MBS, 2020 WL

5697844, at *3 (D.S.C. Sept. 24, 2020) (dismissing Title VII claim, holding

“[t]he failure to file a timely charge with the EEOC bars the claim in federal

court”) (citing McCullough v. Branch Banking & Trust Co., 35 F.3d 127, 131

(4th Cir. 1994)).

      Defendant argues Plaintiff did not file a formal complaint of

discrimination after receiving his notice of his right to do so, and, therefore, he

abandoned the EEO process and failed to exhaust administrative remedies for

his claims. [ECF No. 12 at 9]. Plaintiff apparently concedes he failed to exhaust


                                        14
    3:20-cv-02576-JMC     Date Filed 11/23/20    Entry Number 20   Page 15 of 20




his administrative remedies, arguing, however, that he is not required to

exhaust administrative remedies pursuant to 42 U.S.C. § 1983 and that he

filed a “complaint” with the EEO, presumably referencing his initial contact

with the EEO office, but this “complaint,” and other complaints he filed, “were

of no help in resolving these issues.” [ECF No. 16 at 19–21].

      As stated above, Plaintiff cannot bring a claim pursuant to 42 U.S.C. §

1983. Because Plaintiff has failed to exhaust his administrative remedies, his

Title VII, Rehabilitation Act, and ADEA claims are barred. Additionally, while

exhaustion is a “claim-processing rule” subject to equitable tolling, see Fort

Bend Cty., 139 S. Ct. at 1846; see also Raplee v. United States, 842 F.3d 328,

331 (4th Cir. 2016), Plaintiff alleges no basis on which the court might find his

failure to exhaust is subject to tolling.

      Accordingly, the undersigned recommends Plaintiff’s claims be

dismissed for failure to exhaust his administrative remedies.

            3.     Proper Defendant

      A current or former federal employee may only bring Title VII,

Rehabilitation Act, and ADEA claims against the head of the federal

department or agency. Gardner v. Gartman, 880 F.2d 797, 798 (4th Cir. 1989)

(abrogated on other grounds) (citing 42 U.S.C. § 2000e-16(c) and holding that

the plaintiff was required file her Title VII suit against the Secretary of the


                                            15
   3:20-cv-02576-JMC     Date Filed 11/23/20   Entry Number 20   Page 16 of 20




Navy); Williams v. Virginia Nat. Guard Bureau, No. 90-2633, 1990 WL 135860,

at *1 (4th Cir. Sept. 21, 1990) (“[A] plaintiff filing an ADEA complaint against

a governmental agency . . . must name the head of the department, agency or

unit as appropriate.”); Moore v. Ozmint, C/A No. 3:10-3041-RBH-JRM, 2012

WL 762460, at *13 (D.S.C. Feb. 16, 2012) (noting agency head is only proper

defendant under Rehabilitation Act) (citations omitted).

      Here, Plaintiff has named the Director of the U.S. Army Network

Enterprise Center. As argued by Defendant, and not addressed by Plaintiff,

the proper defendant for the relevant claims is the Secretary of the Army. [See

ECF No. 16 at 19]. Accordingly, the undersigned recommends Plaintiff’s claims

be dismissed for the additional reason for failure to name the proper defendant.

            4.    Failure to State a Claim

      Plaintiff’s complaint does not state a plausible claim for relief under Title

VII, the Rehabilitation Act, or the ADEA. Title VII prohibits federal

government employers from taking any personnel actions affecting employees

“based on race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(1). The Rehabilitation Act prohibits federal agencies from discriminating

against employees on the basis of disability. Hannah P. v. Coats, 916 F.3d 327,

336 (4th Cir. 2019) (citing 29 U.S.C. § 794). The ADEA “prohibits employers

from refusing to hire, discharging, or otherwise discriminating against any


                                        16
    3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20   Page 17 of 20




person who is at least 40 years of age because of the person’s age.” Tickles v.

Johnson, 805 F. App’x 204, 206–07 (4th Cir. 2020) (citations omitted).

      Here, Plaintiff has not alleged which, if any, protected statuses he claims

under Title VII. He also has not alleged he is disabled or that he is 40 years

old or older and, as stated above, appears to have abandoned any claims arising

under the Rehabilitation Act or the ADEA. He has not alleged Defendant

discriminated against him or that he was harassed due to a protected status,

his age, or because of a disability, beyond stating, without elaboration, that he

was subjected to “stereotype jokes.” [ECF No. 1 at 3].

      Additionally, to the extent Plaintiff is alleging he was removed from

federal service in violation of Title VII, the Rehabilitation Act, or the ADEA,

[see, e.g., ECF No. 1 at 2, ECF No. 16 at 3], documentation provided by Plaintiff

states that although a notice of proposed removal was provided to him, to

which he responded, no removal occurred in that “effective August 10, 2015,

[Plaintiff] accepted an appointment to a position with another agency.” [ECF

No. 16-1 at 18–29]. 8



8 As stated above, courts generally do not consider matters outside the
pleadings when ruling on a motion to dismiss. As held by the Fourth Circuit,
however, “a court may consider official public records, documents central to
plaintiff’s claim, and documents sufficiently referred to in the complaint so long
as the authenticity of these documents is not disputed.” Witthohn v. Fed. Ins.
Co., 164 F. App’x 395, 396 (4th Cir. 2006) (citations omitted). Here, Plaintiff
has both referenced removal from federal service in his complaint but also
                                        17
    3:20-cv-02576-JMC     Date Filed 11/23/20   Entry Number 20   Page 18 of 20




      Accordingly, the undersigned recommends dismissal of Plaintiff’s claims

for the additional reason for failure to state a claim. 9

            5.     Remaining Motions

      In light of the recommendation provided, the undersigned grants

Defendant’s motion to stay discovery pending the resolution of Defendant’s

motion to dismiss. [ECF No. 19]. The court has discretion to stay discovery

where a dispositive motion may resolve all claims against a defendant and

render discovery unnecessary. See Local Civ. Rule 16.00(C) (D.S.C.), Fed. R.

Civ. P. 16 and 26(c). The undersigned therefore holds in abeyance Plaintiff’s

motion for issuance of subpoenas until the district judge rules on this report

and recommendation. [ECF No. 17].




submitted to the court documentation stating he was not removed from federal
service. Plaintiff does not address this apparent inconsistency nor challenge
the authenticity of the documents he has submitted.
9 In response to Defendant’s motion to dismiss, Plaintiff discusses and submits

documentation concerning internal investigations that took place at his
workplace regarding his allegations of discrimination and harassment that
somewhat clarifies what Plaintiff may be attempting to allege in the instant
suit. [See, e.g., ECF No. 16 at 3, 7, ECF No. 16-1 at 1–2, 6–29]. However, as
stated above, Plaintiff cannot amend his pleadings in a response to Defendant’s
motion to dismiss. Additionally, even taking into account this information, it
is still not clear what claims Plaintiff seeks to advance in this suit and on what
bases. See, e.g., Anderson v. Higgans, C/A No. 3:08-3654-RBH, 2008 WL
5378219, at *3 (D.S.C. Dec. 18, 2008) (“This Court is not required to develop
tangential claims from scant assertions in the complaint.”) (citing Beaudett v.
City of Hampton, 775 F.2d 1274 (4th Cir. 1985)).
                                         18
       3:20-cv-02576-JMC   Date Filed 11/23/20    Entry Number 20   Page 19 of 20




III.     Conclusion and Recommendation

         For the foregoing reasons, the undersigned grants Defendant’s motion to

stay [ECF No. 19], holds Plaintiff’s motion for issuance of subpoena in

abeyance [ECF No. 17], and recommends the district judge grant Defendant’s

motion to dismiss [ECF No. 12]. Should the district judge agree with this

recommendation, Plaintiff’s motion for issuance of subpoena will be rendered

moot.

         IT IS SO ORDERED AND RECOMMENDED.



November 23, 2020                                Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge

  The parties are directed to note the important information in the attached
    “Notice of Right to File Objections to Report and Recommendation.”




                                          19
    3:20-cv-02576-JMC    Date Filed 11/23/20   Entry Number 20   Page 20 of 20




      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed.
R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal
Rule of Civil Procedure 5 may be accomplished by mailing objections to:

                            Robin L. Blume, Clerk
                         United States District Court
                             901 Richland Street
                        Columbia, South Carolina 29201

       Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1);
Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.
1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                        20
